Citation Nr: 0407368	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shrapnel wound to the left foot 
with status-post fracture of the proximal phalanx of the 
great toe, post-traumatic degenerative changes, and retained 
metallic foreign bodies in the soft tissue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service between January and June 1991, 
including service in the Persian Gulf War, and periods of 
prior active and inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania (PA), that denied the 
veteran's claims of entitlement to disability ratings in 
excess of 10 percent for post-traumatic stress disorder 
(PTSD) and for residuals of a shrapnel wound to the left foot 
with status-post fracture of the proximal phalanx of the 
great toe, post-traumatic degenerative changes, and retained 
metallic foreign bodies in the soft tissue.  The veteran 
disagreed with this decision in July 2001.  In a statement of 
the case issued to the veteran and his service representative 
in May 2002, the RO concluded that no change was warranted in 
the denial of the veteran's claims.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
in June 2002.

It is noted that, in a statement received at the RO on July 
5, 2001, the veteran filed claims of entitlement to a 
disability rating in excess of 20 percent for bilateral 
hearing loss and to a disability rating in excess of zero 
percent for a scar of the left upper lip.  In a statement 
received at the RO on July 19, 2001, the veteran also filed a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  To date, however, the RO 
has not adjudicated any of these claims.  Therefore, the 
issues of entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss, entitlement to a 
disability rating in excess of zero percent for a scar of the 
left upper lip, and entitlement to TDIU are referred back to 
the RO for appropriate disposition.

Historically, the Board notes that, by rating decision issued 
in September 1991, the RO granted the veteran's claims of 
entitlement to service connection for residuals of a shrapnel 
wound to the left foot with status-post fracture of the 
proximal phalanx of the great toe, post-traumatic 
degenerative changes, and retained metallic foreign bodies in 
the soft tissue, evaluating them as 10 percent disabling 
effective June 12, 1991 (the date that the veteran separated 
from service).  As this decision was not appealed, it became 
final in September 1992.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  

It is also noted that, by rating decision issued in July 
1992, the RO granted the veteran's claim of entitlement to 
service connection for PTSD, evaluating it as 10 percent 
disabling effective June 12, 1991.  As this decision also was 
not appealed, it became final in July 1993.  Id.

It is noted further that, by rating decision issued in March 
1994, the RO denied the veteran's claims of entitlement to 
disability ratings in excess of 10 percent for residuals of a 
shrapnel wound to the left foot with status-post fracture of 
the proximal phalanx of the great toe, post-traumatic 
degenerative changes, and retained metallic foreign bodies in 
the soft tissue, and for PTSD.  As this decision was not 
appealed, it became final in March 1995.  Id.

Finally, it is noted that the issue of entitlement to a 
disability rating in excess of 10 percent for residuals of a 
shrapnel wound to the left foot with status-post fracture of 
the proximal phalanx of the great toe, post-traumatic 
degenerative changes, and retained metallic foreign bodies in 
the soft tissue is addressed in the REMAND portion of this 
decision below.  As set forth below, the appeal on this issue 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by such 
symptoms as depression, sleep difficulty, impaired thought 
processes, difficulty with short-term memory loss, and panic 
attacks.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for PTSD, a 
substantially complete application was received on May 24, 
1999.  Shortly thereafter, the RO advised the veteran in June 
2000 that his claim was being reviewed and that additional 
information was being obtained by VA in support of his claim.  
In a letter dated in June 2000, the veteran also was advised 
that he was being scheduled for VA examination.  It is noted 
that the veteran has received VA psychiatric examinations in 
order to determine the current nature and extent of his 
service-connected PTSD.  In the notice letter that 
accompanied the currently appealed decision, issued in 
February 2001, the RO notified the veteran and his service 
representative of the VCAA's requirement that VA assist 
claimants in the development of any evidence cited in support 
of a claim and that the decision was based on all evidence 
obtained in compliance with the VCAA.  In a statement of the 
case issued to the veteran and his service representative in 
May 2002, they also were notified of the law and governing 
regulations concerning increased rating claims, as well as 
the reasons for the determinations made regarding the 
veteran's claim and the requirement to submit medical 
evidence that established entitlement to a disability rating 
in excess of 10 percent for PTSD.  By way of these documents, 
the veteran and his service representative also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Further, the veteran and his service 
representative were notified by the RO in September 2002 that 
his claim had been certified to the Board.

The Board finds that the June 2000 letter, when considered 
with the February 2001 rating decision, the February 2001 
rating decision notice letter, and the May 2002 statement of 
the case adequately discharge the duty to assist under the 
VCAA with respect to the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for PTSD.  
Specifically, when considered together, these documents 
notify the veteran of the evidence he was required to submit, 
the evidence VA would obtain, the evidence needed to 
establish entitlement to an increased rating, and to submit 
any evidence he had.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini, supra.  

In this case, the veteran did receive pre-adjudicatory notice 
of the evidence he should submit and the evidence VA would 
obtain in June 2000.  However, that notice did not specify 
what was needed to substantiate the claim.  Thus, it is 
unclear as to whether incomplete pre-adjudicatory notice 
would satisfy the timing requirement as addressed by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")

In light of these two findings on prejudice, the Board 
concludes that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  The only way 
the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  See 38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  Thus, there is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise, it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In cases such as this, there simply is no 
"adverse determination" for the appellant to overcome, as 
discussed by the Court in Pelegrini.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that the veteran was given incomplete 
pre-adjudicatory notice.  Any defect with respect to the 
timing of the subsequent VCAA notice was harmless error.  
While the rating decision and statement of the case were 
provided to the appellant after the initial AOJ adjudication 
of the claim, substantially complete notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in September 2002, and the 
content of the notice adequately complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
As noted below, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, and 
especially given the favorable decision below, the Board 
concludes that, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
the requirements of VCAA notice provisions have been 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's available service medical records and post-service 
medical records, including VA medical records and VA 
examination reports.  Under the circumstances in this case, 
and especially given the favorable decision below, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim of entitlement to a 
disability rating in excess of 10 percent for PTSD poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

As relevant to the currently appealed claim, the evidence 
includes reports of the veteran's VA psychiatric examinations 
at the VA Medical Center in Altoona, PA (hereinafter, "VAMC 
Altoona"), in May 1998 and August 2000, the veteran's VA 
outpatient treatment records from the VA Community Based 
Outpatient Clinic in Johnstown, PA (hereinafter, "CBOC 
Johnstown"), for the period from June 1999 to June 2001, and 
the veteran's lay statements.

A review of the veteran's VA psychiatric examination at VAMC 
Altoona in May 1998 reveals that his chief complaint was 
decreased sleep, night sweats, short-term memory loss, and 
intrusive thoughts of his experiences during the Persian Gulf 
War.  The VA examiner stated that he had reviewed the 
veteran's claims file.  The veteran stated that he had not 
slept through the night since returning from the Persian Gulf 
War in 1991.  He also stated that he had been called to 
active duty just before the Persian Gulf War and was in an 
Army unit that took a direct hit on their barracks from an 
Iraqi Scud missile.  Just before this incident, the veteran 
stated that he had been talking to a friend who was killed by 
the blast from the missile attack.  He also described being 
seriously wounded as a result of this missile attack.  He 
stated that his sleep difficulties were interspersed with 
intrusive recollections of the friend whom he had been 
talking to just before the attack and who was killed during 
the attack.  He stated further that his night sweats were 
associated with continuing trauma from the Persian Gulf War.  
The veteran defined his complaint of memory loss "as going 
to the store and forgetting what he was going to purchase."  
The VA examiner noted that, although the veteran did not 
specifically complain of depression, psychological testing 
suggested subjective depression described as fatigue, lack of 
joy in doing things, pessimism, poor morale, low self-esteem, 
psychological inertia, and a lack of energy for coping with 
problems.  Mental status examination of the veteran revealed 
that he was well kept, oriented times three, his affect was 
slightly restricted, and he was somewhat dysphoric, 
concentrating on his physical injuries sustained in the 
Persian Gulf War and the loss of his friend.  There was no 
evidence of thought impairment, delusions, hallucinations, or 
inappropriate behavior.  The veteran was able to maintain his 
activities of daily living.  There was no clinical evidence 
or history of panic attacks or impaired impulse control.  The 
veteran also demonstrated possible immediate and recent 
memory deficits, possible auditory attention deficits, and a 
possible concentration deficit as shown by the veteran's low 
score on Serial 7 testing indicating "marginal" 
concentration.  The veteran was unable to remember 2 out of 3 
words after 10 minutes, even when they were presented to him 
in a list.  The VA examiner also stated that the veteran's 
psychiatric test results indicated that irritability had been 
experienced in the last six months, but not often.  The 
trauma symptom inventory (TSI) test results reflected the 
presence of symptomatology within the realm of intrusive 
experiences and defensive avoidance.  The VA examiner stated 
that this was consistent with the veteran's reported symptoms 
of nightmares, intrusive memories of the Scud missile attack, 
and attempts to suppress those memories.  Other psychiatric 
testing suggested to the VA examiner that the veteran 
suffered from fatigue, worry, and brooding, all of which were 
within the realm of depression.  The veteran's Global 
Assessment of Functioning (GAF) score was 75, indicating no 
more than slight impairment in social, occupational, or 
school functioning.  The assessment included PTSD, as 
exemplified by symptoms within the realm of re-experiencing 
arousal and avoidance.

A detailed review of the veteran's most recent VA psychiatric 
examination at VAMC Altoona in August 2000 reveals that the 
veteran complained that, since his previous VA outpatient 
psychiatric examination, "he has deteriorated and is having 
increasing difficulty functioning in daily life," he was 
having a more difficult time performing his job duties, and 
he was experiencing increased depression and symptoms of 
PTSD.  He stated that, when he put his mask down to do his 
welding job, he felt more cut off from his environment and 
his fellow workers and more prone to dissociative episodes 
and intrusive thoughts and memories.  He also stated that the 
whistles he heard at the factory where he worked as a welder 
"cause him to look up immediately for incoming."  The VA 
examiner stated that he had reviewed the veteran's claims 
folder.  The veteran stated that he had been self-treating 
his PTSD symptoms "by taking sleeping pills every night so 
that he can sleep without too many nightmares or 
awakenings."  The veteran also stated that "he enjoys being 
by himself more and more and frequently finds excuses to be 
away from his family and his home."  He reported being 
unable to enjoy activities that he previously enjoyed because 
he was increasingly having difficulty being around groups of 
people, he could no longer go to the movies, and he always 
had to sit near a wall in any restaurant because sitting 
anywhere else evoked strong memories of his situation when 
his barracks was hit by enemy fire in the Persian Gulf War.  

Mental status examination of the veteran in August 2000 
revealed that the veteran was neatly dressed and groomed.  He 
had poor eye contact, but was alert and oriented in all 
spheres, his speech was fairly articulate and showed a normal 
rate of speed, and he showed a fairly full range and 
intensity of affective processes.  He became anxious when 
describing some of his experiences during Operation Desert 
Storm, but his thought processes were fairly normal with 
intact coherence and logic, and his thought content was 
appropriate.  The VA examiner stated that some of the 
veteran's PTSD symptoms had worsened since his previous VA 
examination.  Since he had been reassigned to a welding job 
at his employer, the veteran's recurrent and intrusive 
distressing recollections of his in-service trauma had 
worsened considerably.  The veteran also continued to 
demonstrate persistent avoidance of stimuli and, in addition 
to demonstrating efforts to avoid thoughts, feelings and 
conversations associated with the trauma, he was beginning to 
demonstrate efforts to avoid activities, places, and people 
that arouse these same recollections.  The veteran had shown 
a markedly diminished interest in participation in his 
significant activities that the VA examiner noted was not as 
obvious as in previous examinations.  The veteran's feeling 
of detachment and estrangement from others also had 
increased, as had his restricted range of affect.  The VA 
examiner also stated that the veteran's additional symptoms 
of increased arousal had continued, with difficulty falling 
and staying asleep, irritability and outbursts of anger, 
difficulty with concentration, hypervigilance, and an 
exaggerated startle response.  This examiner also stated that 
the veteran had demonstrated an impairment of his thought 
processes when he experienced dissociated phenomena, and this 
had affected his communication skills.  The veteran continued 
to have occasional delusions about seeing an in-service 
friend who was killed in the Scud missile attack.  The VA 
examiner also noted that the veteran demonstrated 
inappropriate behavior, especially in terms of irritability 
and anger with people who criticized his war experiences.  
Although the veteran demonstrated a good ability to maintain 
minimal personal hygiene, he stated that his wife was 
responsible for this.  The VA examiner stated further that 
the veteran had difficulty with memory loss and had forgotten 
many short-term memory phenomena such as appointments, names, 
and items at a store, and had experienced panic attacks when 
in situations that were highly reminiscent of his experience 
in the Persian Gulf (such as difficulty being in the middle 
of any large room).  The veteran had no suicidal ideation and 
did not demonstrate any obsessive or ritualistic behaviors.  
Finally, the VA examiner stated that the veteran had had 
difficulty with depression throughout the course of his PTSD.  
The veteran's Global Assessment of Functioning (GAF) score 
was 55, indicating moderate difficulty in social, 
occupational, or school functioning.  The VA examiner noted 
that the veteran's GAF score was below his previous level of 
functioning, and this lower score reflected recent 
developments in the veteran's PTSD.  The diagnosis was 
chronic PTSD.

A review of the veteran's VA outpatient treatment records 
from CBOC Johnstown for the period from June 1999 to June 
2001 does not indicate any treatment for the veteran's 
service-connected PTSD at this facility during this period.

In a statement received at the RO in July 2001, the veteran 
stated that he continued to experience nightmares and sweats 
as a result of his service-connected PTSD.


Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected PTSD is more 
disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims (hereinafter, "the Court") has held that it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

Here, the veteran's service-connected PTSD is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  The minimum compensable 
evaluation of 10 percent disabling is available under 
Diagnostic Code 9411 where the veteran's PTSD is manifested 
by occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress or where the veteran's symptoms are 
controlled by continuous medication.  The next higher 
evaluation of 30 percent disabling is available where the 
veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  The next higher evaluation 
of 50 percent disabling is available under this Diagnostic 
Code where the veteran's PTSD is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment or abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher evaluation of 70 percent 
disabling is available under Diagnostic Code 9411 where the 
veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.  Finally, the maximum evaluation of 100 
percent disabling is available under Diagnostic Code 9411 
where the veteran's PTSD is manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger hurting himself or others, an 
intermittent ability to perform the activities of daily 
living (including the maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for the names of his close relatives, his own occupation, or 
his own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for PTSD.  In this regard, the Board notes that, at the 
veteran's most recent VA outpatient psychiatric examination, 
the VA examiner stated that some of the veteran's PTSD 
symptoms had worsened since the previous VA outpatient 
psychiatric examination in May 1998.  As noted above, mental 
status examination in August 2000 revealed that the 
symptomatology associated with the veteran's service-
connected PTSD now included worsened recurrent and intrusive 
distressing recollections of his in-service trauma, more 
difficulty falling and staying asleep, depression, difficulty 
with concentration, impairment of thought processes when the 
veteran experienced dissociated phenomena, occasional 
delusions, problems with memory loss which included 
forgetting many short-term memory phenomena such as 
appointments, names, and items at a store, and panic attacks 
when in situations that were highly reminiscent of his in-
service trauma.  The VA examiner stated that the veteran's 
Global Assessment of Functioning (GAF) score was 55, 
indicating moderate difficulty in social, occupational, or 
school functioning, and noted that this GAF score was lower 
than the veteran's previous level of functioning due to the 
recent worsening of his service-connected PTSD.  Given the 
objective medical evidence of record that the veteran's 
service-connected PTSD has worsened, and given that this 
disability is now manifested by occupational and social 
impairment due to such symptoms as panic attacks, chronic 
sleep impairment, depression, and mild memory loss, the Board 
finds that the criteria for an evaluation of 30 percent 
disabling have been met.  

However, the evidence of record does not reflect the criteria 
for an even higher evaluation under Diagnostic Code 9411 have 
been met.  Specifically, the evidence revealed articulate 
speech with normal amplitude, rate of speed and content.  His 
affective processes were fairly full in range, his thought 
processes were coherent and logical, and his judgment was 
intact.  Although short-term memory loss was noted, this 
impairment was described forgetting appointments, names and 
items at a store, which corresponds more closely with the 
mild memory loss criteria described for the 30 percent 
evaluation, that is "forgetting names, directions, and 
recent events."  Thus, the Board determines that the 
veteran's service-connected PTSD does not warrant an 
evaluation of 50 percent or more under Diagnostic Code 9411, 
but is most appropriately evaluated as 30 percent disabling.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

For the reasons and bases discussed above, the Board finds 
that the evidence supports a disability rating of 30 percent 
for PTSD.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2003).  The appeal is granted in part.


ORDER

Entitlement to a disability rating of 30 percent for post-
traumatic stress disorder is granted, subject to the 
controlling laws and regulations governing monetary awards.


REMAND

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for residuals of a 
shrapnel wound to the left foot with status-post fracture of 
the proximal phalanx of the great toe, post-traumatic 
degenerative changes, and retained metallic foreign bodies in 
the soft tissue, the Board observes that VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.

At the veteran's most recent VA foot examination in November 
2000 at VAMC Altoona, the VA examiner stated that the veteran 
would be scheduled for x-rays of his feet and range of 
motion.  The veteran received foot x-rays on the same day as 
his VA examination, although it appears the examiner did not 
review the results.  Additionally, the examination report did 
not include range of motion studies for the veteran's left 
foot.  Finally, the Board notes that, in a statement received 
at the RO in July 2001, the veteran stated that he still 
experienced limited motion in both of his feet.  Given the 
length of time that has elapsed since the veteran's most 
recent VA foot examination, and given the veteran's 
continuing complaints related to his service-connected 
residuals of a shrapnel wound to the left foot with status-
post fracture of the proximal phalanx of the great toe, post-
traumatic degenerative changes, and retained metallic foreign 
bodies in the soft tissue, the Board is of the opinion that, 
on remand, the veteran should be scheduled for an updated VA 
examination in order to determine the current nature and 
severity of this service-connected disability.

The RO also should undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: an orthopedic 
examination to determine the current 
nature and severity of the veteran's 
service-connected residuals of a shrapnel 
wound to the left foot with status-post 
fracture of the proximal phalanx of the 
great toe, post-traumatic degenerative 
changes, and retained metallic foreign 
bodies in the soft tissue.  Send the 
claims folder to the examiner(s) for 
review.  Request that this examination 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  The 
examiner(s) also should provide range of 
motion studies for the veteran's left 
foot.  Additionally, the examiner(s) 
should determine whether the residuals of 
calcaneus fractures are manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

Based on a review of the veteran's 
complete claims folder, and based on the 
results of the orthopedic examination, 
the examiner(s) should also be asked to 
provide an opinion as to whether the 
veteran's service-connected residuals of 
a shrapnel wound to the left foot with 
status-post fracture of the proximal 
phalanx of the great toe, post-traumatic 
degenerative changes, and retained 
metallic foreign bodies in the soft 
tissue result in moderate, moderately 
severe, or severe disability.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 10 percent 
on residuals of a shrapnel wound to the 
left foot with status-post fracture of 
the proximal phalanx of the great toe, 
post-traumatic degenerative changes, and 
retained metallic foreign bodies in the 
soft tissue in light of all relevant 
evidence and pertinent legal authority.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



